EXHIBIT A-6 CERTIFICATE OF MERGER (Massachusetts General Laws Chapter 156C, Section 61 and Chapter 182, Section 2) The undersigned authorized representatives of Eastern Enterprises, a Massachusetts voluntary association, and Eastern Enterprises, LLC, a Massachusetts limited liability company, do hereby file on this day of , 2002, this Certificate of Merger (Certificate), in accordance with Massachusetts General Laws Chapter 156C, Section 61 and Chapter 182, Section 2 and certify under the penalties of perjury as follows: 1.The constituent entities and their respective federal identification numbers are: a.Eastern Enterprises #04-1270730 b.Eastern Enterprises, LLC #11-3431358 2.The surviving entity and its federal identification number is: Eastern Enterprises, LLC #11-3431358. 3.The office location of each entity involved in the merger for which this Certificate is being filed is: a.Eastern Enterprises One Beacon Street Boston, Massachusetts 02108 b.Eastern Enterprises, LLC One Beacon Street Boston, Massachusetts 02108 4.The jurisdiction of formation or organization of each entity involved in the merger for which this Certificate is being filed is: a.Eastern Enterprises Jurisdiction of Organization: Commonwealth of Massachusetts b.Eastern Enterprises, LLC Jurisdiction of Organization: Commonwealth of Massachusetts 5.The Managers of the surviving entity and their business addresses are as follows: Steven L. Zelkowitz One Metro Tech Center Brooklyn, New York 11201 Richard A. Rapp, Jr.
